Conviction for the barter and sale of a beaver pelt; punishment, a fine of $10.00.
Examination of this record discloses that the case originated in the justice court, and that from a conviction there an appeal was taken to the county court at law of El Paso county where, upon trial, appellant was found guilty and punished by a fine of $10.00. Under the terms of Art. 53 of our Code of Criminal Procedure the Court of Criminal Appeals has no jurisdiction of an appeal from the judgment of a county court or county court at law which judgment was rendered on appeal from an inferior court, and in which the judgment of the county court or county court at law did not exceed $100.00.
Being of opinion that this court is without jurisdiction, the appeal is dismissed.
Dismissed.